— Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered October 23, 2008, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
In satisfaction of a one-count indictment, defendant pleaded guilty to criminal possession of a controlled substance in the fifth degree. In accordance with the plea agreement, he was sentenced as a second felony offender to 21/2 years in prison to be followed by two years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Upon reviewing the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633, 636 [2001]).
*992Cardona, P.J., Mercure, Rose, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.